— Judgment, Supreme Court, New York County (Jerome Marks, J., at jury trial and sentence), rendered February 23, 1989, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent prison terms of 4 Vi to 9 years and 6 months, respectively, unanimously affirmed.
Defendant, who was convicted following a "buy and bust” operation, claims that three photographs of the scene of the alleged crime probably were not forwarded to the jury because they were not included in the court reporter’s "Index to Exhibits”. He also asserts that certain comments made by the trial court served to bolster the People’s evidence.
No objection to these matters was raised below, leaving them unpreserved for our review. (CPL 470.05 [2].) In any event, there was no showing that the jury failed to receive all the photo exhibits. In any event, any such failure was not caused by any error of the court. Judicial proceedings enjoy a presumption of regularity. (See, People ex rel. Bartlam v Murphy, 13 NY2d 1068, 1069.) The intervening comments of the court cited by defendant were intended to clarify testimony to assist the jury. (See, People v Yut Wai Tom, 53 NY2d 44.)
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Kupferman, Ross, Kassal and Smith, JJ.